United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pittsburgh, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-22
Issued: February 27, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 4, 2006 appellant filed a timely appeal of an August 24, 2006 merit decision
of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established a left hand or wrist condition causally
related to her federal employment.
FACTUAL HISTORY
On June 29, 2006 appellant, then a 49-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that she sustained a left hand and wrist injury as a result of casing
mail. Appellant indicated that the injury occurred on June 14, 2006 when she experienced
increasing pain. She submitted a report dated June 30, 2006 from Dr. Susan Eisenman, a
specialist in occupational medicine, diagnosing carpal tunnel syndrome.

By letter dated July 21, 2006, the Office requested that appellant submit additional
information regarding her claim. The Office noted the definitions of a traumatic injury and an
occupational disease and requested that appellant clarify the nature of her claim.
In a report dated July 19, 2006, Dr. Janice Ribaudo, a family practitioner, diagnosed
carpal tunnel syndrome and “exacerbation of preexisting condition resolved.” Dr. Ribaudo
stated that appellant complained about her arm, which was injured on June 14, 2006 and also
noted that appellant reported she progressively injured her left hand and wrist over a period of
time. The record contains an investigative report from the employing establishment’s Office of
Inspector General dated July 12, 2006. The report indicated that appellant had filed a claim for a
right wrist injury on October 4, 2005 and she had filed a recurrence of disability claim in
March 2006.
By decision dated August 24, 2006, the Office denied the claim for compensation. The
Office noted that appellant had not responded to the July 21, 2006 letter.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of her claim, including the fact that the individual is
an employee of the United States within the meaning of the Act, that the claim was timely filed
within the applicable time limitation period of the Act, that an injury was sustained in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.2 These are essential
elements of each compensation claim regardless of whether the claim is predicated on a
traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.4
ANALYSIS
Appellant filed a traumatic injury claim alleging that she sustained a left hand and wrist
injury while casing mail on June 14, 2006. It appears, however, that appellant was claiming an

1

5 U.S.C. §§ 8101-8193.

2

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

3

Delores C. Ellyett, 41 ECAB 992 (1990).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

2

occupational injury that occurred over a period of time.5 She reported to Dr. Ribaudo that her
injury was a progressive injury over time rather than a traumatic injury. The Office asked
appellant to clarify her claim in a July 21, 2006 letter, but there is no indication that appellant
responded to the letter. Appellant did not adequately provide a factual basis for her claim by
clearly identifying the alleged employment factors and explaining the nature of her claim.6
In addition, appellant failed to submit probative medical evidence. Dr. Ribaudo referred
to an exacerbation of a preexisting condition, without providing a detailed history and a
rationalized opinion on causal relationship between a diagnosed left arm condition and an
employment factor.7 Appellant did not meet her burden of proof to submit factual and medical
evidence sufficient to establish an employment-related injury in this case.
The Board notes on appeal that appellant refers to the filing of a recurrence and her
October 2005 claim. The only decision before the Board on this appeal is the August 24, 2006
decision with respect to a claim for a left wrist or hand injury.
CONCLUSION
Appellant did not establish a left hand or wrist condition causally related to her federal
employment.

5

An occupational disease or illness is a condition produced by the work environment over a period longer than a
single workday or shift. 20 C.F.R. § 10.5(q).
6

Any evidence submitted after the Office’s August 24, 2006 decision cannot be reviewed by the Board since it
was not before the Office at the time of its final decision; see 20 C.F.R. § 501.2(c); James C. Campbell, 5 ECAB
35 (1952).
7

Rationalized medical opinion evidence is medical evidence that includes a physician’s rationalized opinion on
the issue of whether there is a causal relationship between a diagnosed condition and the identified employment
factors. The opinion of the physician must be based on a complete factual and medical background, must be of
reasonable medical certainty and supported by medical rationale explaining the nature of the relationship between
the diagnosed condition and the specific employment factors identified by the claimant. Allen C. Hundley,
53 ECAB 551, 552 (2002).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 24, 2006 is affirmed.
Issued: February 27, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

